Title: From Alexander Hamilton to Gouverneur Morris, [13] January 1801
From: Hamilton, Alexander
To: Morris, Gouverneur



New York Janry [13] 1801
Dr. Sir

I hasten to give you some information which may be useful. I know as a fact that overtures have been made by leading individuals of the Fœderal party to Mr. Burr, who declines to give any assurances respecting his future intentions and conduct saying that to do it might injure him with his friends and prevent their cooperation—that all ought to be inferred from the necessity of his future situation as it regarded the disappointment and animosity of the Antifœderalists—that the Fœderalists relying upon this might proceed in the certainty that upon a second ballot New York & Tenessee would join him. It is likewise ascertained that he perfectly understands himself with Edward Livingston who will be his Agent at the seat of Government.
Thus you see that Mr Burr is resolved to preserve himself in a situation to adhere to his former friends engagements and projects and to use the Fœderalists as the tools of his aggrandisement. The hope that by his election he will be separated from the Anti-fœderalists is a perfect farce. He will satisfy them that he has kept himself free to continue his relations to them, and as many of them are secretly attached to him, they will all be speedily induced to rally under his standard; to which he will add the unprincipled of our party & he will laugh at the rest.
It is a fact that Mr. Burr is now in frequent & close conference with a Frenchman who is suspected of being an Agent of the French Government, and it [is] not to be doubted that he will be the firm ally of Buonaparte.
You are at liberty to shew this letter to such friends as you think fit especially Mr. Bayard of Delaware in whose principles & sound sense I have much confidence. Depend on it men never played a more foolish game than will do the Fœderalists if they support Burr.
Yrs   ever

A H
G Morris Esq
